
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.10


MANAGEMENT SERVICES AGREEMENT

        This MANAGEMENT SERVICES AGREEMENT (this "Agreement"), dated as of
January 9, 1998 (the "Execution Date"), is made by and between GART SPORTS
COMPANY, a Delaware corporation ("Gart Sports"), GART BROS SPORTINGS GOODS
COMPANY, a Colorado corporation ("Gart Bros.") and SPORTMART, INC., a Delaware
corporation ("Sportmart"), on the one hand (Gart Sports, Gart Bros. and
Sportmart are hereinafter collectively referred to as the "Company"), and
LEONARD GREEN & ASSOCIATES, L.P., a California limited partnership ("LGA"), on
the other hand.

        WHEREAS, the Company desires to obtain from LGA, and LGA desires to
provide, certain management, consulting and financial planning services on an
ongoing basis and certain financial advisory and investment banking services in
connection with major financial transactions that may be undertaken from time to
time in the future;

        NOW, THEREFORE; in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

        1.    Retention.    

        1.1    General Services.    Subject to the terms and conditions hereof,
the Company hereby retains LGA, and LGA hereby agrees to be retained by the
Company, to provide management, consulting and financial planning services to
the Company on an ongoing basis in connection with the operation and growth of
the Company and its subsidiaries during the term of this Agreement (the "General
Services").

        1.2    Major Transactions Services.    Subject to the terms and
conditions hereof, the Company hereby retains LGA, and LGA hereby agrees to be
retained by the Company, to provide financial advisory and investment banking
services to the Company in connection with major financial transactions that may
undertaken from time to time in the future ("Major Transaction Services" and,
together with the General Services, the "Services").

        2.    Compensation.    

        2.1    General Services Fee.    In consideration of the General
Services, the Company shall pay LGA in the aggregate an annual fee equal to Five
Hundred Thousand Dollars ($500,000) for each calendar year during the term
hereof. Such fee shall be payable in equal monthly installments, in advance, on
the first day of each month commencing on the first such day following the date
hereof.

        2.2    Major Transaction Services Fee.    In consideration of Major
Transaction Services provided by LGA from time to time, the Company shall pay
LGA reasonable and customary fees for services of like kind, taking into
consideration all relevant factors, including but not limited to the complexity
of the subject transaction, the time devoted to providing such services and the
value of LGA's investment banking expertise and relationships within the
business and financial community.

        2.3    Expenses.    In addition to the fees to be paid to LGA under
Sections 2.1 and 2.2 hereof, the Company shall pay to, or on behalf of, LGA,
promptly as billed, all reasonable out-of-pocket expenses incurred by LGA in
connection with the Services rendered hereunder. Such expenses shall include,
among other things, fees and disbursements of counsel, travel expenses, word
processing charges, messenger and duplicating services facsimile expenses and
other customary expenditures.

1

--------------------------------------------------------------------------------




        3.    Term.    

        3.1    Initial Term and Renewal.    The term of this Agreement shall be
for a six (6) year period commencing on the Execution Date unless LGA, its sole
and absolute discretion, in the sixty (60) day period prior to any anniversary
of the Execution Date, gives written notice of termination of this Agreement to
Company, which written notice shall specify the date, not sooner than one
hundred twenty (120) days after the giving of such notice and not later than the
conclusion of the term of this Agreement, on which such termination shall occur.

        3.2    Survival of Certain Obligations.    Notwithstanding any other
provision hereof, (1) the Company's obligation to pay amounts due pursuant to
Section 2 hereof with respect to periods prior to the conclusion of the term and
(2) the provisions of Section 5 hereof, shall survive any termination of this
Agreement.

        4.    Decisions/Authority of Management Advisor.    

        4.1    Limitation on LGA Liability.    The Company reserves the right to
make all decisions with regard to any matter upon which LGA has rendered advice
and consultation, and there shall be no liability to LGA for any such advice
accepted by the Company pursuant to the provisions of this Agreement.

        4.2    Independent Contractor.    LGA shall act solely as an independent
contractor and shall have complete charge of its personnel engaged in the
performance of the Services. As an independent contractor, LGA shall have
authority only to act as advisor to the Company and shall have no authority to
enter into any agreement or to make any representation, commitment or warranty
binding upon the Company or to obtain or incur any right, obligation or
liability on behalf of the Company.

        5.    Indemnification.    

        5.1    Indemnification/Reimbursement of Expenses.    The Company shall
(i) indemnify LGA and GREEN EQUITY INVESTORS, L.P., a Delaware limited
partnership ("GEI"), their respective Affiliates (as hereinafter defined), and
the partners (general or limited), shareholders, directors, officers, employees,
agents and controlling persons of LGA, GEI and their respective Affiliates
(collectively, the "Indemnified Parties"), to the fullest extent permitted by
law, from and against any and all losses, claims, damages and liabilities, joint
or several, to which any Indemnified Party may become subject, caused by,
related to or arising out of the Services or any other advice or services
contemplated by this Agreement or the engagement of LGA pursuant to, and the
performance by LGA of the Services contemplated by, this Agreement, and
(ii) promptly reimburse each Indemnified Party for all costs and expenses
(including reasonable attorneys' fees and expenses), as incurred, in connection
with the investigation of, preparation for or defense of any pending or
threatened claim or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Company and whether or
not resulting in any liability. For purposes of this Agreement, "Affiliates"
shall mean any person or entity directly or indirectly controlling or controlled
by or under common control with a specified person or entity or which is an
employee, agent, director, officer, partner (limited or general) or shareholder
or such specified entity. For purposes of this definition, "control," when used
with respect to any specified person or entity, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person or entity, whether through the ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
controlled" have meanings correlative to the foregoing.

        5.2    Limited Liability.    The Company shall not be liable under the
indemnification contained in Section 5.1 to the extent that such loss, claim,
damage, liability, cost or expense is found in a

2

--------------------------------------------------------------------------------




final non-appealable judgment by a court of competent jurisdiction have resulted
from LGA's bad faith or gross negligence. The Company further agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Company, holders of its securities or its
creditors related to or arising out of the engagement of LGA pursuant to, or the
performance by LGA of the Services contemplated by, this Agreement, except to
the extent that any loss, claim, damage, liability, cost or expense is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from LGA's bad faith or gross negligence.

        6.    Miscellaneous.    

        6.1    Assignment.    Neither of the parties hereto shall assign this
Agreement or the rights and obligations hereunder, in whole or in part, without
the prior written consent of the other party; provided, however, that, without
obtaining such consent, LGA may assign this Agreement or its rights and
obligations hereunder to any of its Affiliates. Subject to the foregoing, this
Agreement will be binding upon and inure solely for the benefit of the parties
hereto and their respective successors and assigns, and no other person shall
acquire or have any right hereunder or by virtue hereof.

        6.2    Joint and Several Liability.    Gart Sports, Gart Bros. and
Sportmart shall be jointly and severally liable for all obligations of the
Company to LGA and to all Indemnified Parties arising under or in connection
with this Agreement.

        6.3    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California as applied to
contracts made and performed within the State of California without regard to
principles of conflict of laws.

        6.4    Severability.    If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative lawful and
enforceable means to achieve the same or substantially the same result as that
contemplated by such invalid, illegal, void or unenforceable term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid illegal, void or unenforceable.

        6.5    Entire Agreement.    This Agreement contains the entire agreement
between the parties with respect to the subject matter of this Agreement and
memorializes and supersedes all written or verbal representations, warranties,
commitments and other understandings prior to the date of this Agreement.

        6.6    Further Assurances.    Each party hereto agrees to use all
reasonable efforts to obtain all consents and approvals and to do all other
things necessary to consummate the transactions contemplated by this Agreement.
The parties agree to take such further action and to deliver or cause to be
delivered any additional agreements or instruments as any of them may reasonably
request for the purpose of carrying out this Agreement and the agreements and
transactions contemplated hereby.

        6.7    Attorneys' Fees.    In any action or proceeding brought to
enforce any provision of this Agreement, or where any provision hereof is
validly asserted as a defense, the prevailing party, as determined by the court,
shall be entitled to recover reasonable attorneys' fees and costs in addition to
any other available remedy.

        6.8    Headings.    The headings in this Agreement are for convenience
and reference only and shall not limit or otherwise affect the meaning hereof.

        6.9    Amendment and Waiver.    This Agreement may be amended modified
or supplemented, and waivers or consents to departures from the provisions
hereof may be given, provided that the same are in writing and signed by the
parties hereto.

        6.10    Counterparts.    This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Management Services
Agreement as of the date first appearing above.

    GART SPORTS COMPANY, a Delaware corporation
 
 
By:
/s/  JOHN DOUGLAS MORTON      

--------------------------------------------------------------------------------

    Name: John Douglas Morton     Title: Chairman, President and Chief Executive
Officer
 
 
GART BROS. SPORTING GOODS COMPANY, a
Colorado corporation
 
 
By:
/s/  JOHN DOUGLAS MORTON      

--------------------------------------------------------------------------------

    Name: John Douglas Morton     Title: Chairman, President and Chief Executive
Officer
 
 
SPORTMART, INC., a Delaware corporation
 
 
By:
/s/  JOHN DOUGLAS MORTON      

--------------------------------------------------------------------------------

    Name: John Douglas Morton     Title: Chairman, President and Chief Executive
Officer
 
 
LEONARD GREEN & ASSOCIATES, L.P., a
California limited partnership
 
 
By:
/s/  JONATHAN D. SOKOLOFF      

--------------------------------------------------------------------------------

    Name: Jonathan D. Sokoloff

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.10

